Case 6:18-cv-00012-TH-KNM Document 31 Filed 10/21/20 Page 1 of 2 PageID #: 283




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

 VINSON L. DAWSON, #01616036                      §

 VS.                                              §                  CIVIL ACTION NO. 6:18cv12

 DIRECTOR, TDCJ-CID                               §

                                     ORDER OF DISMISSAL
         Petitioner Vinson Laadrain Dawson, a prisoner within the Texas Department of Criminal

 Justice (TDCJ) proceeding pro se and in forma pauperis, filed this federal petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254 challenging judgment of convictions from Henderson

 County, Texas. The petition was referred to United States Magistrate Judge, the Honorable K.

 Nicole Mitchell, for findings of fact, conclusions of law, and recommendations for the disposition

 of the petition.

         On September 4, 2020, Judge Mitchell issued a Report, (Dkt. #29), recommending that

 Petitioner Dawson’s federal habeas petition be dismissed, with prejudice, and that Petitioner be

 denied a certificate of appealability sua sponte. A copy of this Report was sent to Petitioner at his

 last-known address, with an acknowledgment card. The docket reflects that Petitioner received a

 copy of the Report before October 2, 2020, (Dkt. #30). However, to date, no objections to the

 Report have been filed and Petitioner has not communicated with the Court since March 2018.

         Because objections to Judge Mitchell’s Report have not been filed, Petitioner is barred

 from de novo review by the District Judge of those findings, conclusions, and recommendations

 and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

 factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

 United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

                                                  1
Case 6:18-cv-00012-TH-KNM Document 31 Filed 10/21/20 Page 2 of 2 PageID #: 284




        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

 Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989) (holding

 that where no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

 erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #29), is

 ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Petitioner’s federal habeas petition is hereby DISMISSED with

 prejudice. Moreover, it is

        ORDERED that Petitioner is DENIED a certificate of appealability sua sponte. Finally, it

 is

        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED as MOOT.

        SIGNED this the 21 day of October, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
